DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 7/05/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/06/2022 has been entered.

Response to Amendments
Applicant's amendments filed 6/06/2022  to claims 15 and 19 have been entered. Claims 1-14 are canceled. Claims 15-33 remain pending, of which claims 15-21 and 25-33 are being considered on their merits. Claims 22-24 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “mimetic” in claim 30 is a relative term which renders the claim indefinite. The term “mimetic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Athanasiou et al. (WO 2014/065863; provided in the IDS dated 10/17/2019).
This rejection addresses the embodiment of lysyl oxidase as an enzyme capable of reducing oxygen and thus controlling an oxygen gradient, collagen as a species of matrix, primary chondrocytes, and the enzyme trapped within the collagen produced by the cells for claims 15 and 19. This rejection addresses the embodiment of testing/evaluating the effect of culture medium on the physiological conditions of the cells for claim 19.
Athanasiou teaches a method of culturing primary chondrocytes in vitro with culture medium and lysyl oxidase and wherein the cultured chondrocytes generate cartilage (as assayed by collagen content) after about 6 weeks of culturing (¶0084-0104), anticipating the culturing methods of claims 15 and 19.
Regarding claim 15, while Athanasiou does not use the phrase “to control the chemical microenvironment” and “so that the oxygen gradient in the cell cultures is controlled,” Athanasiou teaches every structural and manipulative limitation of the claims. Therefore and absent any showing to the contrary, Athanasiou inherently anticipates claim 15. See M.P.E.P. § 2112.

Claims 15-17, 19, 25, 26, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weltin et al. (Lab on a Chip (2014), 14, 138-146).
This rejection addresses the embodiment of glucose oxidase as an enzyme capable of reducing oxygen and thus controlling an oxygen gradient, poly(2-hydroxylethyl methacrylate) (pHEMA) as a species of matrix, the enzyme trapped within the matrix, and T98G brain cancer cell line for the cells of claims 15, 17, and 19. This rejection addresses the embodiment of electrochemical oxygen measurement with platinum electrodes for claim 16. This rejection addresses the embodiment of testing/evaluating the effect of culture medium on the physiological conditions of the cells for claim 19.
Weltin teaches a method of culturing T98G brain cancer cells in vitro in a microfluidic device with culture medium and glucose oxidase deposited therein and embedded within a pHEMA hydrogel matrix (subheadings 2.3 and 2.4), anticipating claims 15 , 17, and 19. Weltin teaches utilizing platinum electrodes as oxygen sensors by applying a chronoamperometric protocol (subheading 2.3), anticipating claim 16.
Regarding claim 15, while Weltin does not use the phrase “to control the chemical microenvironment” and “so that the oxygen gradient in the cell cultures is controlled,” Weltin teaches every structural and manipulative limitation of the claims. Therefore and absent any showing to the contrary, Weltin inherently anticipates claim 15. See M.P.E.P. § 2112.

Claims 15, 18, 19, 26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (N.Y. Acad. Sci. (2009), 1171, 359-364).
This rejection addresses the embodiment of glucose oxidase as an enzyme capable of reducing oxygen and thus controlling an oxygen gradient, silica as a species of matrix, the enzyme crosslinked to silica by N-hydroxysuccinimide, and AGS gastric epithelial cell line for the cells of claims 15, 18, and 19. This rejection addresses the embodiment of testing/evaluating the effect of culture medium on the physiological conditions of the cells for claim 19.
Yu teaches a method of culturing AGS gastric epithelial cells in vitro with culture medium and silica-immobilized glucose oxidase by the crosslinking agent N-hydroxysuccinimide in a container (the 1st five paragraphs of the Methods on p360), anticipating claims 15, 18, 19, 26, and 28.
Regarding claim 15, while Yu does not use the phrase “to control the chemical microenvironment” and “so that the oxygen gradient in the cell cultures is controlled,” Yu teaches every structural and manipulative limitation of the claims. Therefore and absent any showing to the contrary, Yu inherently anticipates claim 15. See M.P.E.P. § 2112.

Claims 15, 17, 19, 20, 26, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (Colloids and Surfaces B: Interfaces (2015), 130, 164-172).
This rejection addresses the embodiment of glucose oxidase as an enzyme capable of reducing oxygen and thus controlling an oxygen gradient, alginate-chitosan microspheres as a species of matrix, the enzyme trapped/encapsulated within the matrix, and multidrug resistant breast cancer cells for the cells of claims 15, 17, and 19. This rejection addresses the embodiment of testing/evaluating the effect of culture medium on the physiological conditions of the cells for claim 19.
Cheng teaches a method of culturing multidrug resistant breast cancer cells in vitro with culture medium and glucose oxidase trapped/encapsulated within alginate-chitosan microspheres in Petri dishes (subheadings 2.1, 2.2, and 2.7; Fig. 1), anticipating claims 15, 17, 19, 20, 26, 29, and 30. 
Regarding claim 15, while Cheng does not use the phrase “to control the chemical microenvironment” and “so that the oxygen gradient in the cell cultures is controlled,” Cheng teaches every structural and manipulative limitation of the claims. Therefore and absent any showing to the contrary, Cheng inherently anticipates claim 15. See M.P.E.P. § 2112.

Claims 15-19 and 25-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Misun et al. (Microsystems and Nanoengineering (Jun. 2016), 2, 16022, 9 pages) as evidenced by the ATCC product page to HCT 116 cells (10 pages).
This rejection addresses the embodiment of human colon carcinoma cell line, HCT, for claims 15 and 17. As evidenced by the ATCC product page to HCT 116, these cells are inherently epithelial cells (see “Morphology), as so this rejection addresses the embodiment of HCT 116 cells for claim 19. This rejection addresses the embodiments of glucose oxidase and lactose oxidase for claims 15 and 26. This rejection addresses the embodiment of a platinum electrode for measuring oxygen for claim 16. This rejection addresses the embodiment of BSA hydrogel crosslinked with glutaraldehyde to either glucose oxidase or lactose oxidase for claims 15, 25, 28, 29, and 30, and for the preamble of claim 15. 
	Misun teaches a method of culturing cells comprising seeding HCT 116 cells on a substrate comprising BSA hydrogel crosslinked to glucose oxidase or lactose oxidase, and catalase by glutaraldehyde and platinum electrodes, such that the platinum electrodes(subheading “Electrode Preparation”, “Biosensor functionalization” and “Cell culture”; Fig. 1 and 2 and noting the container in Fig. 2c), anticipating claims 15-19 and 25-32. 
Regarding claim 15, while Misun does not use the phrase “to control the chemical microenvironment” and “so that the oxygen gradient in the cell cultures is controlled,” Misun teaches every structural and manipulative limitation of the claims. Therefore and absent any showing to the contrary, Misun inherently anticipates claim 15. See M.P.E.P. § 2112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-17, 19, 25, 26, 29, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Weltin et al. (Lab on a Chip (2014), 14, 138-146) in view of Liu et al. (PNAS (2000), 97(18), 9855-9860).
The teachings of Welkin are relied upon as set forth above in rejecting claims 15-17, 19, 25, 26, 29, and 30 as anticipated under 35 U.S.C. § 102(a)(1).
Regarding claim 33, Weltin does not teach measuring oxygen with a scanning electrochemical microscope.
Liu teaches methods of measuring cellular oxygen levels in single breast cancer cells by scanning electrochemical microscopy (Abstract; detailed methods at p9856, subheadings “Cell Culture” and “Instrumentation and Procedures”; Fig. 2), reading on claim 16. Liu teaches that that non-transformed breast cells, highly motile breast cells, and metastatic breast cells have significantly different measurable redox activities which would likely be advantageous to detect cancerous cells in large fields of cells and tumor specimens (paragraph starting “This study has shown that …” on p9859; Table 1), reading on claim 33. 
	It would have been obvious before the invention was filed to substitute the oxygen detection methods of Welkin with the scanning electrochemical microscopic methods of Liu. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Welkin and Liu are directed towards methods of culturing cells and measuring oxygen levels. The skilled artisan would have been motivated to do so because the methods of Liu would be predictably advantageous to measure the oxygen levels and oxygen consumption rate of individual cells and would likely be advantageous to detect cancerous cells in large fields of cells and tumor specimens based on differences in said oxygen levels and oxygen consumption rate of cancerous versus non-cancerous cells.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 15, 17, 19-21, 26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (Colloids and Surfaces B: Interfaces (2015), 130, 164-172) in view of Mok et al. (Expert Opin Drug Deliv. (2013), 10(1), 73-87).
The teachings of Cheng are relied upon as set forth above in rejecting claims 15, 17, 19, 20, 26, 29, and 30 as anticipated under 35 U.S.C. § 102(a)(1).
Regarding claim 21, Cheng does not teach magnetic microspheres.
Mok is a review in the field of superparamagnetic iron oxide particles (Abstract). Mok teaches that superparamagnetic iron oxide particles can be formulated as microspheres and/or hydrogels (Abstract), and would be advantageous for the delivery of specific agents to cells such as the labeling of said cells (Table 1; paragraph spanning both columns on p82) as magnets may be placed in close proximity to target cells in culture (paragraph spanning both columns on p83), reading on claim 21. Mok teaches that superparamagnetic iron oxide microparticles embedded within hydrogels would be advantageous to deliver agents to the surfaces of cells by adjusting hydrogel swelling or shrinkage triggered by an external magnetic field. 
It would have been obvious before the invention was filed to substitute the magnetic microspheres of Mok envisioned in a hydrogel for the alginate/chitosan microspheres of Cheng. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Cheng and Mok are in-part directed towards polymeric hydrogel compositions. The skilled artisan would have been motivated to do so because Mok teaches that superparamagnetic iron oxide microparticles embedded within hydrogels would be advantageous to deliver agents to the surfaces of cells by adjusting hydrogel swelling or shrinkage triggered by an external magnetic field. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 7-17 of the reply have been fully considered, but not found persuasive of error for the reasons given below. In so much that Applicant did not modify the after-final reply dated 6/06/2022 with the filing of the RCE, the response set forth below is necessarily similar to the advisory action dated 6/21/2022.
	On pages 7-8 of the reply, Applicant alleges that the term “peptide-mimetic” and must be construed to mean small protein-like biomolecules designed to mimic a specific peptide. This is not found persuasive because while Applicant may be their own lexicographer (see M.P.E.P. § 2111), there is no special definition of “peptide-mimetic” in the specification, and Applicant has not presented any evidence that Applicant’s interpretation of “peptide mimetic” must necessarily be the plain meaning of this term. It is noted that any “peptide-biomolecule conjugate” and/or “hydrogel-peptide conjugate” would be reasonably definite, this is not what is presently claimed and the examiner cannot import limitations from the specification into the claims. See M.P.E.P. § 2111.01 (II). The indefiniteness rejection of record is over “mimetic” as a relative term whose meaning is vague even when read in light of the specification. 
	On pages 9-10 of the reply, Applicant alleges Athanasiou is defect and not capable of meeting “immobilized on a matrix either by covalent bonds or mechanical and/or electrostatic interactions” as set forth in claims 15 and 19. This is not found persuasive for several reasons. First, Athanasiou teaches the same method steps as claim 15 and 19, and so absent any showing to the contrary Athanasiou inherently meets the embodiment of mechanical enzyme trapping in collagen secreted by Athanasiou’s primary chondrocytes, see M.P.E.P. § 2112. Second, Applicant has not furnished any additional evidence that the examiner’s interpretation of the scope of claims 15 and 19 is otherwise unreasonable and that Athanasiou’s enzymes could not be suspended in the collagen matrix secreted by Athanaisou’s primary chondrocytes, see M.P.E.P. § 2111. Third, the allegation that Athanasiou is inoperability is not persuasive because 1), the prior art is presumed operable absent any showing to the contrary, and 2) the allegation is only the argument of counsel and are unsupported by an appropriate affidavit or declaration at this time, see M.P.E.P. § 716.07 and 2121.
On pages 10-11 of the reply, Applicant alleges that Weltin is defective because the glucose oxidase and lactose oxidase of Weltin is deposited in a chamber allegedly “outside” of the culturing chamber. This is not found persuasive of error because Weltin’s cell culture device comprises multiple chambers fluidly connected to each other, and because claims 15 and 19 only recite “a container for cells”, which does not structurally differentiate the claims from the cited teachings of Weltin and particularly from Weltin’s cell culturing device. Applicant is relying on unclaimed features (i.e. the enzymes capable of catalyzing the reduction of oxygen in direct physical contact with the cells), and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	On page 11 of the reply, Applicant alleges that Yu is deficient by not teaching depositing the composition of claim 15 and 19 into a cell culture chamber. Notwithstanding the non-entry of the instant amendments, this argument is not found persuasive of error because Yu expressly teaches that the AGS cells and the glucose oxidase (GO)-immobilized silica are in direct physical contact with each other in methods of cell culture (see the first paragraph under “Methods” on p360 and the paragraph spanning both columns on p361), thus implying a cell culture container and so anticipating claims 15 and 19 at this time. 
On pages 11 and 12 of the reply, Applicant alleges that Cheng is defective by not teaching any spatial control of an oxygen gradient and not depositing the composition of claim 15 and 19 into a cell culture chamber, and not culturing the cells. Notwithstanding the non-entry of the instant amendments, this argument is not found persuasive of error because Cheng clearly and unambiguously teaches culturing multidrug resistant breast cancer cells in vitro with culture medium and glucose oxidase trapped/encapsulated within alginate-chitosan microspheres (GOX-MS) (particularly see subheading 2.7, where the GOX-MS are contacting to cancer cells in a medium). Similar to other references of record, Cheng teaches every step of claims 15 and 19, and so any changes to the spatial oxygen gradient as claimed is simply the inherent outcome of Cheng’s methods absent any showing to the contrary as the glucose oxidase of Cheng is immobilized on microspheres, see M.P.E.P. § 2112.
On pages 12 and 13 and again on page 14 of the reply, Applicant alleges that Misun is defective by not teaching depositing the composition of claim 15 and 19 into a cell culture chamber. This is not found persuasive of error because Misun’s cell culture device cultures the cells in the hanging drop configuration where the cells are fluidly in contact with the substrate surface comprising glucose oxidase or lactose oxidase (e.g. Fig. 2) and because claims 15 and 19 only recite “a container for cells”, which does not structurally differentiate the claims from the cited teachings of Misun and particularly from Misun’s cell culturing device at this time.
On pages 13 and 14 of the reply, Applicant appears to allege that Misun is not capable of generating an oxygen gradient. This is not found persuasive for several reasons. First, Misun teaches the same method steps as claim 15 and 19, and so absent any showing to the contrary Misun inherently meets the limitation of spatial oxygen absent any showing to the contrary, see M.P.E.P. § 2112. Second, the allegation that Misun is inoperability is not persuasive because 1), the prior art is presumed operable absent any showing to the contrary, and 2) the allegation is only the argument of counsel and are unsupported by an appropriate affidavit or declaration at this time, see M.P.E.P. § 716.07 and 2121. Misun clearly teaches an enzymatic reaction comprising glucose oxidase or lactose oxidase, which would reduce oxygen to hydrogen peroxide and thus generate a spatial oxygen gradient relative to the location of the immobilized enzymes.
On page 15 of the reply, Applicant alleges that Misun is defective as the purpose of Misun is not directed towards the studying/monitoring the cells into a modified culture environment. This is not found persuasive of error and is confusing because Misun as cited teaches the single cultivating step of claims 15 and 19, is capable of generating spatial oxygen gradients thus controlling said gradients (absent some showing to the contrary, and so necessarily meets the preamble of claim 1 of controlling a chemical microenvironment in vitro. 
As a whole, the separate arguments over the cited prior art as applied under 35 U.S.C. § 102 belies the broad scope of at least claims 15 and 19 and the absence of any proposed amendment that otherwise narrows the scope of the cell culture device used in the claimed methods, the cells of the claimed methods, and/or the enzymes capable of reducing oxygen and producing an oxygen gradient of the claimed methods that would otherwise disqualify the cited prior art as applied under 35 U.S.C. § 102.
	Applicant’s arguments on pages 16-17 of the reply are acknowledged, but not found persuasive of error. Applicants rely on arguments traversing the above rejection of claims 15 and 19 over Weltin and separately over Cheng under 35 U.S.C. § 102 to traverse the rejection of claims 33 and 21 respectively under 35 U.S.C. § 103. Therefore, the response set forth above to arguments also applies to this rejection.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653